     Case: 1:20-cv-01508 Document #: 35-1 Filed: 10/09/20 Page 1 of 2 PageID #:222




TO:              David O’Neil Brown
                 Superintendent of Police

FROM:            Sydney R. Roberts
                 Chief Administrator

DATE:            June 16, 2020

RE:              RELIEF OF POWERS
                 Log #2020-0000630
                 Sergeant of Police, William J. Spyker, Star #1930, Employee #53588


The Civilian Office of Police Accountability (COPA) has an on-going investigation in the above
referenced log number concerning an incident of alleged misconduct that occurred on February 2,
2020, at or near 230 South State Street. Chicago, Illinois. COPA’s preliminary investigation in the
matter included a review of body-worn camera (“BWC”) evidence from the involved CPD
members, including Sgt. Spyker’s BWC.

Footage from Sgt. Spyker’s BWC strongly suggests that Sgt. Spyker refused to document Martese
Lee’s (“Lee”) complaint of excessive force against Officer Raymond Haran (Star# 10571) for
grabbing and pushing her.1 Specifically, in response to her complaint against Officer Haran, Sgt.
Spyker tells Lee, “ If [Officer Haran] tells me you obstructed the crime scene we’re going to arrest
you.” 2 Sgt. Spyker then continues, “. . . that’s the way it’s gonna go if you wanna complain.” 3
After further argument, the BWC captures Sgt. Spyker directing Officer Hanan to arrest Lee.4
Officer Hanan then places Lee under arrest.

At this point in COPA’s investigation, strong evidence suggests that Sgt. Spyker’s handling of
Lee’s complaint may have been in violation of Department policy regarding the treatment of
received complaints of misconduct. This same evidence also suggests that Sgt. Spyker threatened
Lee with arrest if she insisted on advancing her complaint, and that Sgt. Spyker ultimately carried
through with his threat of arrest. A civilian’s ability to lodge a complaint of police misconduct is
of paramount importance in the Department’s efforts to rebuild trust with the community. To have
a sergeant of police not only ignore Ms. Lee’s request to file a complaint, but to respond by using


1
  Martese Lee alleges that Officer Haran grabbed and pushed her.
2
  See the body-worn camera video of Sgt. Spyker from February 2,2020. Attachment 26: at approximately 12:35.
3
  Id at 12:42.
4
  Id at 15:35.
                     1615 WEST CHICAGO AVENUE, 4TH FLOOR, CHICAGO, ILLINOIS 60622
    312.746.3594 (COMPLAINT LINE) | 312.746.3609 (MAIN LINE) | 312.745.3593 (TTY) | WWW.CHICAGOCOPA.ORG
      Case: 1:20-cv-01508 Document #: 35-1 Filed: 10/09/20 Page 2 of 2 PageID #:223




his arrest powers in a seemingly punitive and retaliatory manner demonstrates a profound lack of
judgment and brings significant discredit to the Department.

Considering this video evidence, COPA recommends that the Department evaluate the current
assignment of Sgt. Spyker and consider relieving him of police powers. We further find these
considerations particularly important when consider Sgt. Spyker’s position as a supervisor within
your Department, and the suggestion that Sgt. Spyker deprived Lee of her personal liberty for
making a complaint of misconduct against a Chicago Police officer.

If you would like to discuss this matter or have any questions, please contact Deputy Chief
Investigator Andrea Kersten.




                                                    June 16, 2020
 __________________________________                 __________________________________
 Sydney Roberts                                      Date
 Chief Administrator

cc:      Anthony J. Riccio
         First Deputy Superintendent

         Karen Kanow
         Chief of Bureau of Internal Affairs
